DREW, Justice.
We are requested to review a decision of the District Court of Appeal, Second District,1 reversing and remanding a Summary Judgment granted in favor of Petitioner taxpayers which declared invalid an increase in valuation and assessment of Petitioner’s real property after equalization and certification of the tax roll by the County Commission.
We have jurisdiction 2 by virtue of conflict with the decisions in Dade County v. Budd3, and Homer v. Connecticut General Life Ins. Co.4
The facts appear in the opinion below and will not be restated here. Respondents characterize the Tax Assessor’s action as acts of omission or commission subject to correction by the assessor under Section 192.21, Florida Statutes 1967, F.S.A. The same argument was made in Dade County v. Budd upon similar facts. In that case the District Court of Appeal, Third District, upheld the trial court’s findings that the assessment change was not brought within the narrow limits of Section 192.21. That decision, wliich we approve, requires reversal in the instant case. The alterations here attempted by the Tax Assessor were not of the purely ministerial or administrative type subject to correction under Section 192.21. They involved much more.
The trial court in its Summary Judgment enjoined Respondents from taxing Petitioners on the “assessments herein declared illegal.” Petitioners’ Complaint and the Summary Judgment were directed solely to the 1966 valuation and assessment. The injunction does not affect valuations *311and assessments for years subsequent to 1966.
The decision of the District Court is quashed and the cause remanded with instructions to reinstate the Summary Judgment in favor of Petitioners herein.
It is so ordered.
ROBERTS, ADKINS and BOYD, JJ., concur.
ERVIN, C. J., dissents.

. Dickinson v. Allen, 215 So.2d 747 (2d Dist.Ct.App.Fla.1968).


. Fla.Const. art. 5, § 4, F.S.A. (1885 as amended).


. 219 So.2d 63 (3d Dist.Ct.App.Fla.1969).


. 211 So.2d 250 (3d Dist.Ct.App.Fla.1968), writ of cert. discharged, 220 So.2d 361 (Fla.1969).